


EXHIBIT 10.5.5






20xx STOCK RESTRICTION AGREEMENT




This 20xx Stock Restriction Agreement (the “Agreement”) is made as of the ___
day of ________, 20xx (the “Agreement Date”), by and between CBL & ASSOCIATES
PROPERTIES, INC., a Delaware corporation (the “Company”), and «Name» (the
“Employee”).


WHEREAS, Employee is employed by CBL & Associates Management, Inc. (the “CBL
Management Company”, an affiliate of the Company;


WHEREAS, pursuant to the Stock Incentive Plan (as hereinafter defined) and
subject to the terms of this Agreement, the Company desires to grant to the
Employee «Shares» shares of Common Stock, par value $.01 per share (the “Common
Stock”), of the Company.


NOW, THEREFORE, in connection with the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:


The Employee's date of receipt of the Stock Award set forth in this Agreement
shall be and is _______ ___, 20xx (the “Receipt Date”).


1.    Definitions; Conflicts. Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed thereto in the CBL & Associates
Properties, Inc. 2012 Stock Incentive Plan (the “Stock Incentive Plan”) as may
be hereafter amended. The terms and provisions of the Stock Incentive Plan are
incorporated herein and in the event of any conflict or inconsistency between
the terms and provisions of the Stock Incentive Plan and the terms and
provisions of this Agreement, the terms and provisions of the Stock Incentive
Plan shall govern and control.


2.    Grant of Common Stock. Subject to the terms and conditions of this
Agreement, the Company hereby grants to the Employee all right, title and
interest in «Shares» shares of Common Stock (the “Stock Award”).


3.    Vesting. As used in this Agreement, the term “vest” or “vesting” shall
mean the immediate, non-forfeitable, fixed right of present or future enjoyment
of the Common Stock pursuant to the Stock Award. The Stock Award, subject to the
terms, conditions and limitations contained herein (including but not limited to
the provisions of Paragraph 4 below), shall vest in accordance with the
following installments: twenty percent (20%) on the first anniversary of the
Agreement Date hereof, and an additional twenty percent (20%) on each of the
succeeding four (4) anniversaries of the Agreement Date hereof (the “Vesting
Period”); provided that, with respect to each such installment, the Employee has
remained in continuous employment with the CBL Management Company from the
Agreement Date through the date such installment is designated to vest.


4.    Termination of Employment.    (a) General. Except as set forth in
Paragraphs 4(b) and 4(c) below, if the Employee's employment with the CBL
Management Company terminates for any reason, any non-vested portion of the
Stock Award shall thereupon be forfeited and returned to the Company and the
Employee shall have no further right, title and/or interest in the non-vested
portion of the shares of Common Stock subject to the Stock Award.








--------------------------------------------------------------------------------






(b)    Death or Disability. If the Employee's employment with the CBL Management
Company terminates for reasons of the Employee's death or disability (as defined
herein), the portion of the Stock Award that is non-vested on the date of such
termination shall immediately, on the date of such termination of employment,
thereupon vest in the Employee or his/her estate. For purposes hereof, the term
“disability” refers to the complete and permanent disability of the Employee as
defined by the Company's health insurance plans or as otherwise defined by the
Company from time to time. The Employee acknowledges and agrees that the
determination of disability shall be within the sole, absolute and exclusive
discretion of the Company.


(c)    Retirement After Attainment of 70 Years of Age. If the Employee's
employment with the CBL Management Company terminates by reason of retirement
after the Employee has reached 70 years of age and the Employee has maintained
at least 10 years of continuous employment with the Company, its Subsidiaries or
Affiliates including the CBL Management Company, the portion of the Stock Award
that is non-vested on the date of such termination shall immediately, on the
date of such termination of employment, thereupon vest in the Employee.


5.    Rights as a Shareholder. The Employee shall have all of the rights as a
shareholder with respect to any shares of Common Stock issued pursuant to the
Stock Award subject only to the transfer restrictions set forth in Paragraph 6
below and forfeiture provisions set forth above. The Employee's rights as a
shareholder shall include the rights to receive all dividends on the Common
Stock and to exercise any voting rights attributable to the Common Stock for so
long as the Employee shall own the Common Stock but such rights shall cease as
to any non-vested portion of the shares of Common Stock subject to the Stock
Award that are forfeited pursuant to the terms of this Agreement.


6.    Non-Transferability of Stock Award. Except for any transfers that may be
required by law, including pursuant to any domestic relations order or
otherwise, no non-vested portion of the Common Stock making up the Stock Award
may be transferred by the Employee until the termination of the Vesting Period
(or immediate vesting pursuant to the provisions of Paragraphs 4(b) or 4(c)
above on terminations of employment with the CBL Management Company for death or
disability or retirement after attainment of 70 years of age) and any
non-permitted attempted transfer by the Employee of any such non-vested portion
prior to the termination of the Vesting Period shall be null and void. Any
transferee who may receive any of such non-vested portion of the Common Stock
making up the Stock Award pursuant to a transfer required by law as set forth
above shall be subject to all the terms and provisions of this Agreement and any
termination of the employment of the Employee prior to the termination of the
Vesting Period (except for terminations of employment pursuant to Paragraphs
4(b) or 4(c) above on death or disability or retirement after attainment of 70
years of age) shall cause the forfeiture of any non-vested shares of the Common
Stock making up the Stock Award even if such shares are in the hands of a
transferee.


7.    Restricted Stock Account; Uncertificated Shares. The Employee understands
and acknowledges that the shares of Common Stock issued to the Employee pursuant
to the Stock Award will be held in an uncertificated form in a restricted stock
account maintained by the Company's stock transfer agent for the Employee until
such time as such shares of Common Stock are no longer subject to the
restrictions set forth in this Agreement. The Employee understands and
acknowledges that as the shares of Common Stock issued to the Employee pursuant
to the Stock Award shall vest during the Vesting Period and upon such vesting,
the Company shall cause such vested shares to be issued out of the above-stated
restricted stock account and delivered to an unrestricted stock account
maintained by the Company's stock transfer agent for the Employee (with
reduction in the number of shares necessary to cover any applicable employment
taxes unless the Employee shall elect to pay such amounts in cash pursuant to
notices and procedures that the Company has instituted or shall institute) and
such vested shares shall no longer be subject to the terms and provisions of
this Agreement. The Employee understands and acknowledges that in the event the




--------------------------------------------------------------------------------




Employee's employment with the Company, its Subsidiaries or Affiliates including
the CBL Management Company, is terminated at any time during the Vesting Period,
any non-vested shares of Common Stock making up the Stock Award shall then be
cancelled and/or returned to the Company and that the Company shall be entitled
to take such action on behalf of the Employee in the form of executing such
documents or instruments to authorize the cancellation of such shares and/or
return of same to the Company


8.    No Enlargement of Employee Rights. Nothing in this Agreement shall be
construed to confer upon the Employee any right to continued employment or to
restrict in any way the right of the Company or any Subsidiary or Affiliate
including the CBL Management Company to terminate the Employee's employment at
any time.


9.    Income Tax Withholding. The Company, in its sole discretion, shall make
such provisions and take such steps as it may deem necessary or appropriate for
the withholding of all Federal, state, local and other taxes required by law to
be withheld with respect to the shares of Common Stock issued pursuant to the
Stock Award (as such shares vest or if certain tax elections are made by the
Employee, i.e., a Section 83(b) election under applicable provisions of the
Internal Revenue Code of 1986, as amended (the “Code”)) and any dividends paid
on any portion of non-vested shares of Common Stock, including, but not limited
to, the following: (i) deducting the amount of any such withholding taxes
therefrom or from any other amounts then or thereafter payable to the Employee
by the Company or any of its Subsidiaries or Affiliates including the CBL
Management Company; (ii) requiring the Employee, or the beneficiary or legal
representative of the Employee, to pay to the Company the amount required to be
withheld or to execute such documents as the Company deems necessary or
desirable to enable the Company to satisfy its withholding obligations; and/or
(iii) withholding from the shares of Common Stock otherwise payable and/or
deliverable one or more of such shares having an aggregate Fair Market Value,
determined as of the date the withholding tax obligation arises, less than or
equal to the amount of the total withholding tax obligation.


10.    Restricted Stock. The Stock Award granted hereunder is intended to be a
grant of restricted property to the Employee that is subject to a “substantial
risk of forfeiture” as defined in Section 83 of the Code.


11.    Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.


12.    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without reference to the
principles of conflicts of laws thereof.


13.    Headings. Headings are for the convenience of the parties and are not
deemed to be part of this Agreement.


14.    Power of Attorney. The Employee, by execution of this Agreement, does
hereby appoint the Company as the Employee's attorney-in-fact for the limited
purposes of executing any documents or instruments necessary in conjunction with
the shares of Common Stock issued to the Employee pursuant to the Stock Award
while such shares are subject to the restrictions provided by this Agreement.
The employee understands and acknowledges that the shares of Common Stock issued
to the Employee pursuant to the Stock Award may be subject to adjustment or
substitution, as determined by the Company or the Company's Compensation
Committee, as to the number, price or kind of a share of stock or other
consideration subject to such awards or as otherwise determined by the Company
or the Company's Compensation Committee to be equitable in the event of changes
in the outstanding stock or in the capital structure of the Company by reason of
stock dividends, stock splits, reverse stock splits, recapitalizations,
reorganizations, mergers, consolidations, combinations, exchanges, or other
relevant changes in capitalization occurring after the date of grant of any such
award.




--------------------------------------------------------------------------------






15.    Section 83(b) Election. By execution of this Agreement, the Employee is
acknowledging that he/she understands that he/she may make a Section 83(b)
Election with respect to the Stock Award pursuant to applicable provisions of
the Code but that such election must be made on or before the date that is
thirty (30) days from the Receipt Date set forth above.


16.    Reference to Company.     The Stock Award granted hereunder is being made
to the Employee by virtue of the Employee's status as an employee of the CBL
Management Company. As stated above, the CBL Management Company is an affiliate
of the Company. The use of the term “Company” in this Agreement shall, unless
the context specifically states otherwise, be deemed to include both CBL &
Associates Properties, Inc. and the CBL Management Company.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date first written above.


CBL & ASSOCIATES PROPERTIES, INC.






By:     _______________________________________                    
Stephen D. Lebovitz,
President and Chief Executive Officer


                        
EMPLOYEE:




______________________________________                    
«Name»








